                      Case 2:08-cr-00064-JCM-GWF Document 812 Filed 10/23/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                      ***
                 7     UNITED STATES OF AMERICA,                              Case No. 2:08-CR-64 JCM (GWF)
                 8                                           Plaintiff(s),                   ORDER
                 9             v.
               10      STEVEN GRIMM, et al.,
               11                                          Defendant(s).
               12
               13             Presently before the court is the government’s unopposed motion for reconsideration of
               14      defendant Eve Mazzarella’s compassionate release. (ECF No. 811).
               15             The government states that it was unaware of the existence of defendant’s motion,(ECF
               16      No. 807), because it was filed under seal. (ECF No. 811). The government never responded.
               17             The government seeks an opportunity to respond and allow briefing in the regular course.
               18      (Id.). This court will permit the government’s response only on an expedited basis. Considering
               19      defendant’s health, time is of the essence. (ECF No. 807). Furthermore, this court granted
               20      defendant’s request for compassionate release on the merits, having considered the government’s
               21      prior briefing; Local Rule LCR 47-3 was not the basis for this court’s decision. (ECF No. 809
               22      (“The response deadline was over two weeks ago, yet the government has not responded.
               23      However, this court exercises its discretion to consider the government’s prior briefing and
               24      examine the merits of defendant’s request.”)).
               25             The government is ordered to supplement its instant motion with a proposed response to
               26      the defendant’s motion for reconsideration, (ECF No. 807), within 7 days of this order. The
               27      government’s motion is hereby held in abeyance until then. (ECF No. 811). The order in question
               28      will not be disturbed in the meantime—any delay in defendant’s release shall factor into the

James C. Mahan
U.S. District Judge
                      Case 2:08-cr-00064-JCM-GWF Document 812 Filed 10/23/20 Page 2 of 2



                1      already existing mandate “that th[e] order is stayed for up to 14 days, for the verification of the
                2      defendant’s residence and/or establishment of a release plan, to make appropriate travel
                3      arrangements, and to ensure the defendant’s safe release.” (ECF No. 809).
                4             Accordingly,
                5             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s motion
                6      for reconsideration (ECF No. 811) be, and the same hereby is, HELD IN ABEYANCE until 7 days
                7      from the date of this order.
                8             IT IS FURTHER ORDERED THAT the government shall supplement its motion for
                9      reconsideration with its proposed response to the defendant’s motion for reconsideration, (ECF
              10       No. 807), within 7 days from the date of this order.
              11              DATED October 23, 2020.
              12                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
